Title: To Thomas Jefferson from William Short, 19 July 1804
From: Short, William
To: Jefferson, Thomas


               
                  July 19 1804
               
               Jeffn. Pr.—ansr. his of 9th—Change as to Barnes—pity no place cd. be found for him &c.—the payments made by B. were March & May—As to the Cahusac, an acct shall be sent &c—as to Laf. & the location, & the idea of his negotiation with an Amer. in business at Paris—plan of Ballston springs & Boston & province of Maine—in winter perhaps to Charleston—the longer I stay here the greater my aversion to leaving it—the advantage of the invaribility of Govt. &c. &c.—as to my letter in Jan or Feb. last relative to Price &c—letters here or at Philad. will be sent after me

            